                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FAYETTEVILLE DIVISION


BRADLEY BROWN                                                                                     PLAINTIFF


         v.                              CIVIL NO. 5:17-CV-5243


NANCY A. BERRYHILL, 1 Acting Commissioner,
Social Security Administration                                                                    DEFENDANT




                                         MEMORANDUM OPINION

         Plaintiff, Bradley Brown, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying his claims for a period of disability and disability insurance benefits

(DIB) and supplemental security income (SSI) under the provisions of Titles II and XVI of the

Social Security Act (Act). In this judicial review, the Court must determine whether there is

substantial evidence in the administrative record to support the Commissioner’s decision. See

42 U.S.C. § 405(g).

         Plaintiff protectively filed his current applications for DIB and SSI on February 19,

2013, alleging an inability to work since October 4, 2011, due to carpal tunnel syndrome,

Graves’ disease, thyroid problems, high blood pressure, borderline diabetic, depression, post-

traumatic stress disorder (PTSD), anxiety and restless leg syndrome. (Tr. 102-103, 115-116,




1
 Nancy A. Berryhill, has been appointed to serve as acting Commissioner of Social Security, and is substituted as
Defendant, pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
 

                                                            1
128, 141). For DIB purposes, Plaintiff maintained insured status through March 31, 2015. (Tr.

102, 128, 161). An administrative hearing was held on January 17, 2014, at which Plaintiff and

a vocational expert testified. (Tr. 48-78). The ALJ issued a written opinion dated April 17,

2014, where he found that the Plaintiff had not been under a disability within the meaning of

the Social Security Act. (Tr. 169). Plaintiff subsequently appealed the decision to the Appeals

Council, who remanded the case back to the ALJ on October 30, 2015. (Tr. 175-179). A

second administrative hearing was held on April 28, 2016, at which Plaintiff and a Vocational

expert testified. (Tr. 28-46).

       By written decision dated June 23, 2016, the ALJ found that during the relevant time

period, Plaintiff had severe impairments of anxiety, depression, personality disorder,

degenerative disc disease, and carpal tunnel syndrome. (Tr. 14). However, after reviewing all

of the evidence presented, the ALJ determined that Plaintiff’s impairments did not meet or

equal the level of severity of any impairment listed in the Listing of Impairments found in

Appendix I, Subpart P, Regulation No. 4. (Tr. 14-15). The ALJ found that Plaintiff retained

the residual functional capacity (RFC) to perform light work as defined in 20 CFR 404.1567(b)

and 416.967(b), except for the following:

       [Plaintiff] is limited to occasional climbing, balancing, crawling, kneeling,
       stooping, and crouching; frequent fingering and handling bilaterally; can
       perform simple, routine, repetitive tasks in a setting where interpersonal
       contact is incidental to the work performed; and can respond to supervision
       that is simple, direct, and concrete.

(Tr. 15). With the help of a vocational expert (VE), the ALJ determined that although Plaintiff

was unable to perform his past relevant work, there were jobs that existed in significant

numbers in the national economy that Plaintiff could perform, such as a price marker, a plastics

molding machine tender, and a routing clerk. (Tr. 18). The ALJ concluded that the Plaintiff



                                               2
had not been under a disability, as defined in the Social Security Act, from October 4, 2011,

through the date of the decision. (Tr. 19).

       Subsequently, Plaintiff requested a review of the hearing decision by the Appeals

Council, and that request was denied on September 25, 2011. (Tr. 1-7). Subsequently, Plaintiff

filed this action. (Doc. 1). This case is before the undersigned pursuant to the consent of the

parties. (Doc. 6). Both parties have filed appeal briefs, and the case is now ready for decision.

(Docs. 13, 14).

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby



                                               3
summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       IT IS SO ORDERED AND ADJUDGED this 22nd day of March, 2019.




                                             /s/ Erin L. Wiedemann
                                             HON. ERIN L. WIEDEMANN
                                             UNITED STATES MAGISTRATE JUDGE




                                               4
